OPINION OF THE COURT
Per Curiam.
On June 16, 2004, the respondent pleaded guilty, in a sealed proceeding, in the Supreme Court, Nassau County, before the Honorable Jeffrey S. Brown, to offering a false instrument for filing in the first degree, in violation of Penal Law § 175.35, a class E felony. Under the terms of the plea agreement, the respondent was subsequently sentenced to a conditional discharge, with the condition that he forfeit the sum of $200,000.
The respondent entered into a cooperation agreement with the prosecution requiring that he not advise anyone of his plea at that juncture. The respondent’s counsel noted that a public striking of the respondent’s name from the roll of attorneys might compromise his ability to cooperate with the prosecution.
The respondent’s conviction of a New York State felony resulted in his automatic disbarment by operation of law, pursuant to Judiciary Law § 90 (4) (b). Accordingly, effective June 16, 2004, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Upon the respondent’s conviction becoming a matter of public record, all documents previously sealed, including the affidavit of compliance which the respondent was authorized to file under seal, pending completion of his cooperation agreement with the prosecution and his conviction becoming a matter of public record, are unsealed.
*110Prudenti, P.J., Florio, Miller, Schmidt and Spolzino, JJ., concur.
Ordered that on the Court’s own motion, pursuant to Judiciary Law § 90, effective June 16, 2004, the respondent Michael Weinreb, admitted as Michael L. Weinreb, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Michael Weinreb, admitted as Michael L. Weinreb, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective June 16, 2004, the respondent, Michael Weinreb, admitted as Michael L. Weinreb, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Michael Weinreb, admitted as Michael L. Weinreb, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the affidavit of compliance pursuant to 22 NYCRR 691.10 (f), which the respondent was authorized to file under seal, shall be unsealed.